DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
3.  This action is responsive to the above RCE and the Applicant’s Remarks, Amendments and Arguments filed February 19, 2021.
4.  In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
The Remarks, Amendments and Arguments filed February 19, 2021; 
Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.); 
Claims 1-2, 7-8 and 13-14 (renumbered to 1-6) are allowed. 
Information Disclosure Statement
4. The information disclosure statements filed February 19, 2021 and May 5, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of October 21, 2020, 
Claims 1-2, 4, 7-8, 10, 13-14 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Chen et al.: “PROCESSING TIME SERIES DATA FROM MULTIPLE SENSORS”, (U.S. Patent Application Publication US 20140122022 A1, filed October 31, 2013 and published May 1, 2014, hereafter “Chen”), in view of
Hong et al.: “OPERATING ON TIME SEQUENCES OF DATA”, (U.S. Patent Application Publication US 20110218978 A1, filed June 16, 2010 and published September 8, 2011, hereafter “Hong”); and 
Chen et al.: “PROCESSING TIME SERIES DATA FROM MULTIPLE SENSORS”, (U.S. Patent Application Publication US 20140122022 A1, filed October 31, 2013 and published May 1, 2014, hereafter “Chen”), in view of
Dou et al.: “INFORMATION SENSORS FOR SENSING WEB DYNAMICS”, (U.S. Patent Application Publication US 20110218978 A1, filed June 7, 2013 and published 20160125083, hereafter “Dou”), respectively.

As responses, in the Remarks filed February 19, 2021 to the above Office Actions of October 21, 2020, the Applicant argued that,  
“”As amended, independent Claims l, 7, and 13 each recite, in part, "scann[ing] a metadata catalog based at least in part on the set of query metadata and the query time range," that "the metadata catalog comprises a plurality of metadata entries corresponding to a respective plurality of metrics time series," that "the scanning of the metadata catalog comprises determining that: at least a portion of the set of identifying metadata in the metadata entry corresponding to the metrics time series matches at least a portion of the set of query metadata; and the active interval of time defined by the first and second timestamps in the metadata entry corresponding to the metrics time series intersects with the query time range," and "based at least in part on the scanning, returning the metrics time series." ... Chen does not disclose such scanning of such a metadata catalog in the manner recited in the amended independent claims. Independent Claims l, 7, and 13 are therefore believed to be allowable.””.


“receiving a query, the query comprising a set of query metadata and a query time range;
scanning a metadata catalog based at least in part on the set of query metadata and the query time range, 
wherein the metadata catalog comprises a plurality of metadata entries corresponding to a respective plurality of metrics time series, 
wherein a metadata entry corresponding to a metrics time series comprises: 
(1) a set of identifying metadata, 
(2) a first field corresponding to a first timestamp tracked for the metrics time series that indicates a first time that a data point was observed for the metrics time series, and 
(3) a second field corresponding to a second timestamp tracked for the metrics time series that indicates a last time that a data point was observed for the metrics time series, 
wherein the first timestamp and the second timestamp define an active interval of time associated with the metrics time series, and 
wherein the scanning of the metadata catalog comprises determining that: 
at least a portion of the set of identifying metadata in the metadata entry corresponding to the metrics time series matches at least a portion of the set of query metadata; and the active interval of time defined by the first and second timestamps in the metadata entry corresponding to the metrics time series intersects with the query time range; and 
based at least in part on the scanning, returning the metrics time series.”

An update search on prior art in domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matters as described above and disclosed in each of the independent claims 1, 7 and 13. 
Claims 2, 8 and 14 are directly or indirectly dependent upon the independent claims 1, 7 and 13, respectively, and are also distinct from the prior arts for the same reason.

Claims 1-2, 7-8 and 13-14 (renumbered to 1-6) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mr. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 22, 2021